Citation Nr: 0400030	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-21 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1962 to November 1962 
and from April 11, 1977 to April 29, 1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the issue on appeal.  

The Board notes that in November 2000 the veteran's file was 
permanently transferred from the Buffalo, New York, VARO to 
the New York, New York, VARO. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part."

REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In this case, there is competent evidence of a current back 
disability.  Treatment records dated from May 1991 to August 
2002 contain findings of lumbosacral strain with degenerative 
disc disease at L5-S1 with spodylolithesis and impending disc 
herniation.  

There is also competent evidence linking the back disability 
to a disability incurred in service.  In an August 2002 VA 
outpatient treatment record, the examiner noted chronic back 
pain secondary to "fall on his back because of unstable 
right knee."  The veteran is service connected for a right 
knee disability.  However, this record is insufficient to 
grant the claim, because there is no indication that the 
examiner reviewed the claims folder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the etiology of any current back 
disability.  Send the claims folder to the 
examiner for review.  The examiner should 
note in the examination report, or in an 
addendum to the report, that the claims 
folder was reviewed.  After reviewing the 
claims folder and conducting an 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current back disability is 
due to a service-connected right knee 
disability.  The examiner should provide 
reasons for the opinion.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought continue 
to be denied, the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


